DETAILED ACTION
This action is in response the communications filed on 05/24/2022 in which claims 1, 8, 13 and 18 are amended, claims 22 and 23 are added, and claims 1-3, 6-10, 13-15, 18 and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, “utilizing, by one or more of the processors, the updated the updated agent quality value…” should be “utilizing, by one or more of the processors, the updated agent quality value…”  
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-15, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20130311997 A1) in view of Wang ("Policy Learning for Domain Selection in an Extensible Multi-domain Spoken Dialogue System") in view of Harati (“A new approach to credit assignment in a team of cooperative Q-learning agents”) in further view of Rahaie (“Expertness framework in multi-agent systems and its application in credit assignment problem”).

In regard to claims 1, 8, 13 and 18, Gruber teaches: A method comprising: receiving, by one or more processors, (Gruber, [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; also see [0043])
a representation of an utterance spoken at a computing device; (Gruber, [0037] "In various embodiments, the digital assistant client module 264 is capable of accepting voice input [an utterance], text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104. [a computing device]")
identifying, by one or more of the processors, and based on the utterance, a multi-element task to be performed, ([0089] "In some embodiments, the digital assistant 326 receives a user input [voice input / utterance], and determines that the user input corresponds to a particular template that is associated with multiple third party service providers. [a multi-element task to be performed by multiple service providers]") the multi-element task including at least a first sub-set of elements and a second sub-set of elements; (Gruber, [0111] "In some embodiments, the DA client 104 generates a voice output with a voice having a first set of voice characteristics for tasks associated with default domains 372 [a first sub-set of elements] and generates a voice output with a voice having a second set of voice characteristics for tasks associated with third party domains 374.  [a second sub-set of elements]")
identifying, by one or more of the processors, a first party computational agent to perform the multi-element task; (Gruber, [0089] "In some embodiments, the digital assistant 326  receives a user input, and determines that the user input corresponds to a particular template that is associated with multiple third party service providers."; the DA server including digital assistant is a first party agent.; [0127] "In some embodiments, the DA server [a first party agent] identifies one or more private domains (e.g., default domains 372) and one or more third party domains (e.g., third party domains 374) and uses an appropriate task flow model associated with a private domain.")
in response to determining that a capability level of the first party computational agent indicates the first party computational agent can only perform the first sub-set of elements of the multi-element task: (Gruber, [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372. [the first sub-set of elements]"; [0108] "the ontology 360 includes the third party domain 374 and the default domains 370 (e.g., the restaurant reservation domain 362 and the reminder domain 364, FIG. 3C), which are not received from a third party service provider... For example, in some embodiments, the default domains 372 do not correspond to retrieving sports scores [a capability level of the first agent / the first agent can only perform some specific task], but one or more third party domains 374 include a 'sports scores' domain for addressing sports score queries from users."; The DA server including digital assistant is a first party agent. Default domain (restaurant domain) and third party domain (sports domain) perform respective tasks.)
determining, by one or more of the processors, capability levels of respective third party computational agents, of a plurality of third party computational agents, to perform the multi-element task; (Gruber, [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes [capability levels of respective third party agents]..."; [0073] "In some embodiments, the natural language processor 332 shown in FIG. 3B receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will 'trigger' or 'activate those nodes. [a plurality of third party computational agents]")
determining, by one or more of the processors, that a particular capability level of a particular third party computational agent, of the plurality of third party computational agents, indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain having the highest confidence value [a particular capability level] (e.g., based on the relative importance of its various triggered nodes) is selected."; [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task (or task type) [the second sub-set elements can be performed by the third party agent] that the user intended the digital assistant to perform.")
in response to determining that the particular capability level of the particular third party computational agent indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task: (Gruber, see above [0073])
selecting, by one or more of the processors, … the particular third party computational agent, from among the plurality of third party computational agents, to perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain that has the most 'triggered' nodes is selected."; [0073] "In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected.")
causing, by one or more of the processors, the first party computational agent to perform the first sub-set of elements of the multi-element task; (Gruber, [0119] "In some embodiments, when the DA server locates two or more service providers that can perform the identified task type, the DA server selects one of the two or more service providers"; [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372."; any service provider or server within the default domain performs the first sub-set tasks)
causing, by one or more of the processors, the particular third party computational agent to perform the second sub-set of elements of the multi-element task; (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120 (e.g., navigation service(s) 122-1, messaging service(s) 122-2..."; any service provider within the third-party domain performs the second sub-set tasks)
subsequent to causing the particular third party computational agent to perform the second sub-set of elements of the multi-element task: (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108 [after performing the second sub-set task]... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")
receiving, by one or more of the processors, and from the particular third party computational agent, an indication of actions performed by the particular third party computational agent; and (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results [an indication performed by the third party] relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")

Gruber does not teach, but Wang teaches: selecting, ... and based on… value… responsive to an occurrence of the utterance associated with at least the second sub-set of elements, the particular third party computational agent... (Wang, p. 57 "This paper proposes a Markov Decision Process and reinforcement learning based approach for domain selection in a multidomain Spoken Dialogue System built on a distributed architecture."; Wang is an analogous art.; p. 59 "... the central controller chooses, according to its policy, the module (either a domain expert or a service [selecting a particular 3rd party agent]) whose results will be provided to the user."; p.60 "we propose an MDP-based approach for learning an optimal central control policy."; p.60 "The aim of policy optimisation is to seek an optimal policy V* that maximises the value function... the optimal value V*[value] can be expressed... V*(S) = max Q(s, a)"; the system selecting an agent based on the best policy, which is based on the Q-value.)(Wang, p. 59 "the central controller should also have basic dialogue abilities for confirmation and clarification purposes."; the central controller is 1st party agent associated with 1st sub-set of elements, all expert domains or services are 3rd party agent associated with 2nd sub-set of elements.)

    PNG
    media_image1.png
    448
    907
    media_image1.png
    Greyscale


updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent… value… responsive to future occurrences of the utterance associated with at least the second sub-set of elements; and (Wang, p. 59 "... the central controller distributes the raw query... to all the domain experts and the service modules, which will attempt to process the query and return their results to the central controller [based on the indication of the actions performed by the agent]."; p. 60, 4.3 Function Approximation "After this, the policy optimisation problem be comes learning the parameter θ to approximate the Q-values based on example dialogue trajectories. [updating/learning q-value based on dialog trajectories]"; p. 58 "the proposed approach... has the advantage of action selection in consideration of long-term rewards [e.g. considering long-term / future occurrences]"; p. 59 "The main focus of this paper is to seek a policy for robustly switching the control flow among those domain experts and services (the serv ice ranker in practice) during a dialogue") 
subsequent to updating the… value… responsive to the future occurrences of the utterance associated with at least the second sub-set of elements: (Wang, p. 60, 4.3 Function Approximation "After this, the policy optimisation problem becomes learning the parameter θ to approximate the Q-values based on example dialogue trajectories. [updating/learning q-value based on dialog trajectories]")
receiving, by one or more of the processors, an additional representation of the utterance spoken at the computing device or an additional computing device; (Wang, p. 58 "It aims to collect and satisfy user requests in an interactive manner, where different types of interactions can be involved. Here we focus ourselves on two interaction scenarios, i.e. task-oriented (multi-turn) dialogues... "; p. 66 "Figure 4: An example dialogue containing multiple user goals. [e.g. an additional representation of the utterance]"; p. 59 "a user’s query (either an ASR utterance or directly typed in text)… [receiving utterance]"; p. 58, see Figure 1: The distributed architecture of the voice assistant system; the spoken dialogue system or the voice assistant system receives utterance and inherently teaches a computing device.)
identifying, by one or more of the processors, and based on the utterance, an additional multi-element task to be performed, the additional multi-element task including at least the second sub-set of elements; and  (Wang, p. 59 "a user’s query (either an ASR utterance or directly typed in text)... where the user may have multiple or compound goals (e.g. booking a flight ticket, booking a restaurant in the destination city and checking the weather report of the departure or destination city [e.g. the additional multi-element task including at least the second sub-set of elements])."; also see the above limitation: task-oriented (multi-turn) and fig. 4)
utilizing, by one or more of the processors, … the… value… responsive to the additional utterance associated with at least the second sub-set of elements in determining whether to select the particular third party computational agent or an additional particular third party computational agent, (Wang, p. 60 "The aim of policy optimisation is to seek an optimal policy V* that maximises the value function... the optimal value V*[a value] can be expressed... V*(S) = max Q(s, a)... Φ. [using the q value to select the agent]) from among the plurality of third party computational agents, to perform the second sub-set of elements. (see Fig. 1. all expert domains or services are 3rd party agent associated with 2nd sub-set of elements.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dialog system with multiple domain of Gruber to include policy learning and sequential planning. Doing so would improve action selection in consideration of long-term rewards and mitigate errors. (Wang, p. 57 " In the proposed framework, the domain selection problem is treated as sequential planning instead of classification"; p. 58 "Comparing to the previous classification-based methods… the proposed approach not only has the advantage of action selection in consideration f long-term rewards, it can also yield more robust policies that allow clarifications and confirmations to mitigate ASR and Spoken Language Understanding (SLU) errors.")

Gruber and Wang do not teach, but Harati teaches: selecting… based on an agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected… (Harati, p. 1 right col. “A group of agents can cooperate to perform a serial or parallel task. The task is serial if the agents are serially selected for trying to solve the problem and the environment state is changed by the previous ones. In a parallel task, the environment changes caused by the other agents do not affect the state of acting agent. In such cases, each agent faces just its portion of task... in the presented system, there is a special agent (called critic agent) with the duty of receiving the environment reinforcement and assigning credit to each agent in a proper way, see Figure 1.”; p. 2 right col. “Calculating one of these measures to estimate the probability of correctness of agents' decisions, the critic agent selects agents it believes their decisions have been correct and rewards them. The remaining agents may be punished or their trail is ignored.”; “A. Expertness-Based Credit Assignment… in this paper, Absolute Expertness (called Expertness for simplicity) for every Q-cell is used”; “B. Certainty-Based Credit Assignment… Certainty is defined as the action selection probability used by the agent to choose its current action. Since our Q-learning agents use Boltzmann exploration method…”; a credit is an agent quality value, and a critic agent selects an agent based on the value.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber and Wang to incorporate the teachings of Harati by including credit to each agent. Doing so would improve the effectiveness in multi agent systems. (Harati, p. 1 abstract “Q-learning is widely used in many multi agent systems… a suitable criterion must be provided to estimate the role of each agent in the team performance and to judge if an agent has done a wrong action… Some simulation results are also reported to show the effectiveness of the proposed measures and methods.”)

Gruber, Wang and Harati do not teach, but Rahaie teaches: … updating the agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected… updating… the agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected… (Rahaie, p. 516 “… c_i_t is the coefficient that critic maintains which shows the degree of maturity… of the agent work; and f_i_t is the amount of feedback 
    PNG
    media_image2.png
    67
    458
    media_image2.png
    Greyscale
for the i-th agent… And the method of learning for the critic is as follows: … Eq(5) where f_i_t i  s computed by one of the criteria that is discussed next (related to agent i), alpha is the learning rate, c_i_t+1 is the coefficient that is used to assign credit for next time…”; c_i_t is updated to c_i_t+1.)

utilizing… the updated agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected… (Rahaie, p. 516 “c_i_t+1 is the coefficient that is used to assign credit for next time…”; c_i_t+1 is used for next time, i.e. using the updated quality value)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber, Wang and Harati to incorporate the teachings of Rahaie by including the critic agent with learning capability. Doing so would be capable of efficiently performing in the noisy environments. (Harati p. 511 “In this paper, expertness framework is defined and applied to the multi-agent credit assignment problem. In the expertness framework, the critic agent, who is responsible for distributing credit among agents, is equipped with learning capability, and the proposed credit assignment solution is based on the critic to learn to assign a proportion of the credit to each agent, and the used proportion should be learned by reinforcement learning… Experimental results show the superiority of the method over the common methods of credit assignment used in lots of different domains and also show that performance reduction with respect to the quantity of the noise is tolerable and the system ultimately converges to the stable and correct behavior, therefore the agents are still capable of efficiently performing in the noisy environments”)

Claims 8, 13 and 18 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8, 13 and 18. In addition, Gruber teaches: 
(claim 8) A computing device comprising: at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
(claim 13) A computing system comprising: one or more communication units; at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor to execute a first computational agent configured to (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308 [communication units].")
(claim 18) A computer-readable storage medium storing instructions that, when executed, cause one or more processors (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
In regard to claims 2, 9 and 14, Gruber further teaches: The method of claim 1, wherein performing the first sub- set of elements further comprises: (Gruber, see above [0111])
determining, by one or more of the processors, that additional information is needed to perform the second sub-set of elements; (Gruber, [0078] "In some embodiments, the task flow models 354 include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent [actionable intent within third party domain (the second sub-set tasks)]."; [0093] "As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue flow processing module 334 to engage in a dialogue with the user.)
causing, by one or more of the processors, the first party computational agent to gather the additional information; and (Gruber, [0093] "In some embodiments, the questions are provided to and answers are received from the users through the I/O processing module 328. For example, the dialogue flow processing module 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., touch gesture) responses.")
causing, by one or more of the processors, the first party computational agent to output the gathered additional information to the particular third party computational agent.  (Gruber, [0093] "Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processing module 334 to determine the 'party size' and 'date' information for the structured query associated with the domain 'restaurant reservation,' the dialogue flow processing module 334 generates questions such as 'For how many people?' and 'On which day?' to pass to the user. Once answers are received from the user, the dialogue flow processing module 334 populates the structured query with the missing information, or passes the information to the task flow processor 336 to complete the missing information from the structured query."; [0121] "The service provider [second agent] then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108."; the service provider [second agent] receives data from the DA server [first agent])
In regard to claims 3, 10 and 15, Gruber further teaches: The method of claim 2, wherein causing the first party computational agent to output the gathered additional information to the particular third party computational agent comprises: (Gruber, see above [0121])
responsive to determining, by one or more of the processors and based on an authorization data store, (Gruber, [0060] "In some embodiments, the memory 302 [data store] also includes a user application data 340, which identifies one or more software applications a respective user is authorized to use.") that the particular third party computational agent is authorized to receive the gathered additional information, ([0126] "In some embodiments, identifying (414) a respective task type includes determining whether the user is authorized to use services of one or more third party service providers. In some embodiments, the user is deemed to be authorized for a particular third party service provider when the user is authorized to use a software application associated with the particular third party service provider. For example, if the user has bought an application for a particular service provider (e.g., a restaurant rating service provider), then the user is deemed to be authorized to use services of the particular service provider (and corresponding third party domains 374). If the user is authorized for the one or more third party service providers, the DA server searches the domains (e.g., one or more third party domains 374) in the ontology 360.")
causing the first party computational agent to output, the gathered additional information to the particular third party computational agent. (Gruber, [0121]; [0126] "Once the DA server identifies a relevant domain, the DA server uses an appropriate task flow model associated with the relevant domain (and corresponding to the one or more authorized third party service providers).")
In regard to claim 6, Gruber further teaches: The method of claim 1, wherein the one or more processors are included in the computing device. (Grbr., [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 [computing device] includes a memory interface 202, one or more processors 204, and a peripherals interface 206.")
In regard to claim 7, Gruber further teaches: The method of claim 1, wherein the one or more processors are included in a computing system. (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308.")

In regard to claim 22, Gruber, Wang and Harati do not teach, but Rahaie teaches: The method of claim 1, further comprising: determining, by one or more of the processors, and based on at least historical usage of the particular third party computational agent, the agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected responsive to the occurrence of the utterance associated with at least the second sub-set of elements. (Rahaie, p. 517 “6.1.1. Experiment I: Comparison in terms of normal expertness… This is related to the history of the agent, and the history should be maintained in order to judge with this criterion.”; p. 519 “6.1.4. Experiment IV: Comparison in terms of correctness… this criterion needs setting a parameter and also maintaining the history…”)
The rationale for combining the teachings of Gruber, Wang, Harati and Rahaie is the same as set forth in the rejection of claim 1.

In regard to claim 23, Gruber, Wang and Harati do not teach, but Rahaie teaches: The method of claim 1, further comprising: obtaining, by one or more of the processors, and from an agent index, the agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected responsive to an occurrence of the utterance associated with at least the second sub-set of elements, wherein updating the agent quality value that is assigned to the particular third party computational agent and that influences whether the particular third party computational agent is selected responsive to future occurrences of the utterance associated with at least the second sub-set of elements based on the indication of the actions performed by the particular third party computational agent comprises causing the agent quality value to be updated in the agent index. (Rahaie, p. 516 “… c_i_t is the coefficient that critic maintains which shows the degree of maturity… of the agent work; and f_i_t is the amount of feedback for the i-th agent… And the method of learning for the critic is as follows: … Eq(5) where f_i_t i  s computed by one of the criteria that is discussed next (related to agent i), alpha is the learning rate, c_i_t+1 is the coefficient that is used to assign credit for next time…”; c_i_t or c_i_t+1 is obtained from index i [an agent index] for i-th agent, and also is updated using the index i.)
The rationale for combining the teachings of Gruber, Wang, Harati and Rahaie is the same as set forth in the rejection of claim 1.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Wang in view of Harati in view of Rahaie in further view of Julia (US 7036128 B1).
In regard to claim 21, Gruber and Wang do not teach, but Julia teaches: The method of claim 1, wherein causing the particular third party computational agent performs the second sub-set of elements of the multi-element task comprises: (Julia, col. 19 ln. 4 "FIG. 11 depicts operations involved in a facilitator agent response to a service request in accordance with a preferred embodiment of the present invention... The facilitator then proceeds to construct a goal satisfaction plan in a next step 1106. In steps 1108 and 1110, respectively, the facilitator determines the required sub-goals and then selects agents [the particular third party computational agent] suitable for performing the required sub-goals [performing the second sub-set of elements of the multi-element task].")
causing the particular third party computational agent to perform the second sub-set of elements of the multi-element task in parallel with causing the first party computational agent to perform the first sub-set of elements of the multi-element task. (Julia, col. 19 ln. 14 "The facilitator then transmits the sub-goal requests to the selected agents in a step 1112 and receives the results of these transmitted requests in a step 1114. It should be noted that the actual implementation of steps 1112 and 1114 are dependent upon the specific goal satisfaction plan. For instance, certain sub-goals may be sent to separate agents [3rd party agent and 1st part agent] in parallel [performing in parallel], while transmission of other sub-goals may be postponed until receipt of particular answers.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber, Wang, Harati and Rahaie to incorporate the teachings of Julia by including a goal satisfaction plan. Doing so would oversee its satisfaction in an optimal or near optimal manner that is consistent with the specified advice. (Julia, col. 17 ln. 12 "Facilitation / In a preferred embodiment of the present invention, when a facilitator receives a compound goal, its job is to construct a goal satisfaction plan and oversee its satisfaction in an optimal or near optimal manner that is consistent with the specified advice.")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 17 middle- p.18): “However, the Applicant's attorney respectfully submits that the relied upon aspects of Wang fail to provide any teaching or suggestion of [1] and [2] as set forth in the independent claims… ”
Examiner answers: the arguments do not apply to the references (Harati and Rahaie) being used in the current rejection. Expertness or certainty credit assigned to each agent for every Q-cell is the agent quality value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                          




/ERIC NILSSON/Primary Examiner, Art Unit 2122